                    Aufdermauer Pearce Court Reporting
                    Portland, OR 97207-8484                                 Invoice
                    P.O. Box 8484 BARRAN LIEBMAN
                                                                 Invoice No.             Date             Case Number
                                      FEB 2 8 2018                        16472       2/26/2018          6:17-cv-448-MC

                                       RECEIVE)                        Job Date                         Reporter

      Bill To:   Barran & Liebman                                      2/14/2018                          TAP
                 Paula Barran
                 602 SW 2nd, Ste. 2300                                                Case Name
                 Portland, OR 97204
                                                                                    FREYD vs. U of0

                                                                                         Terms

Phone: 503-545-7365                                                                       Net 30
Fax: 503-645-1634                                               A finance charge of 1-1/2% per month will be added to past
Tax ID No.: XX-XXXXXXX                                                                due accounts.


                                                                                                          Amount
Case Name: Freyd vs. University of Oregon

Appearance Fee for court reporter - Jennifer Joy Freyd            8 hours                                           480.00
Appearance Fee for Videographer Services - Jennifer Joy Freyd     9 hours
Rough Draft - Jennifer Joy Freyd                                  304 pages                                          304.00
Original Transcript in Electronic Format - Jennifer Joy Freyd     304 pages                                        1,200.80
Copies of Exhibits in Pdf Format - 1 through 7                    155 B&W                                             31.00




We appreciate your business!
                                                                     Tota I                            $2,960.80
                                                                                       Visa, MasterCard, and
        Remit to:
                     Aufdermauer Pearce Court Reporting, Inc.                       Discovery Card now accepted
                     P.O. Box 8484
                     Portland, Oregon 97207-8484


                                                                                                     Exhibit A, Page 1 of I
                                                                                                     Decl. of P. Barran
                                                                                                          INVOICE
  Beovich Walter & Friend, Inc.
                                                                                                Invoice No.                 Invoice Date                Job No.
  Certified Court Reporters
  1001 SW 5th Avenue, Suite 1200                                                                    194499                   7/19/2018                   87868
  Portland, OR 97204
                                                                                                  Job Date                                 Case No.
  Phone:503-228-7201 Fax:503-228-3978
                                                                                                  7/2/2018             CV. 6:17-cv-448-MC

                                                                                                                            Case Name

                                                                                           Freyd v. University of Oregon, et al.

        Paula A. Barran
        Barran Liebman, LLP                                                                                                Payment Terms
        601 SW 2nd Ave, Suite 2300
                                                                                           Net 30
        Portland, OR 97204-3159




  COPY OF TRANSCRIPT / WORDLIST
        Jennifer Freyd                                                                                  157.00 Pages                                             510.25
               Electronic transcript (E-tran / PDF)                                                                                                               40.00
               Archive Fee                                                                                                                                         9.00
               Exhibit - Scans                                                                               6.00 Pages                                            1.80

                                                                                                         TOTAL DUE >»                                        $561.05
                                                                                                         Ai- I tR 8/18/2018 PAY                               $569.47

 Thank You!




Tax ID: XX-XXXXXXX                                                                                                           Phone: 503-228-0500       Fax:503-274-1212

                                                      Please detach bottom portion and return with payment.



 Paula A. Barran                                                                        Invoice No.           :   194499
 Barran Liebman, LLP                                                                    Invoice Date         : 7/19/2018
 601 SW 2nd Ave, Suite 2300
 Portland, OR 97204-3159                                                                Total Due            : $561.05
                                                                                        Al-1ER 8/18/2018 PAY $569.47




                                                                                        Job No.              :    87868
Remit To:   Beovich Walter & Friend, Inc.                                               BU ID                :    1-MAIN
            Certified Court Reporters                                                   Case No.             :    CV. 6:17-cv-448-MC
            1001 SW 5th Avenue,Suite 1200
            Portland, OR 97204                                                          Case Name            : Freyd v. University of Oregon, et al.


                                                                                                                                   Exhibit B, Page 1 of 1
                                                                                                                                   Decl. of P. Barran
                                                                                       CC REPORTING & VIDEOCONFERENCING
                                                                                                             172 East 8th Ave

     II   REPORTING&
          IDEJCONFERENCINO


                  w•tr,..crreporlinecom
                                                                                                           Eugene, OR 97401
                                                                                                                541-485-0111
                                                                                                         www.ccreporting.com


                                                             INVOICE
BARRAN LIEBMAN LLP                                                                                 Invoice Number:      108101
ATTN: Ms. Paula Barran                                                                                 Invoice Date: 07/03/2018
601 SW 2nd Avenue, Suite 2300                                                                          Job Number:      105693
Portland , OR 97204

In Re:   Freyd v University of Oregon, et al
         Witness(s): Hal Sadofsky Vol 1 and 2
         Attendance Date: 06/18/2018, 9:00 a.m.
         Reporter: Deborah Bonds - Video: Robin Cassidy-Duran
         Reference: 17-0448

    Qty Description                                                                                           Rate             Ext
       Hal Sadofsky
   290 Certified Copy                                                                                          2.05       594.50
   290 Realtime or Rough Draft                                                                                 1.60       464.00
                                                                                                      Invoice Total:     1058.50



                                          We Appreciate Your Business -- Thank You

                       Now you can make your payment ONLINE at ccreporting.com/pay-online



                            INVOICE DUE WITHIN 21 DAYS.
   9.00% APR FINANCE CHARGES WILL BE APPLIED TO ALL INVOICES NOT PAID WITHIN TERMS.
                                   Tax ID: XX-XXXXXXX
                                            Please detach bottom portion and return with payment


Invoice Number:  108101                                 Cardholder's Name:
Invoice Date:    07/03/2018                             Card Number:
Amount Due:      $1058.50
                                                        Exp. Date:                 Phone:
Amount Enclosed: $
                                                        Billing Address:
CREDIT CARDS ACCEPTED
                                                        Zip:               Security Code:
VISA'                       —                           Signature:




                                                                                                               Exhibit C, Page 1 of 1
                                                                                                               Decl. ofP. Barran
         111110k                                                                    CC REPORTING & VIDEOCONFERENCING



C[   "REPORTING
       vmeocompERENcING

           411110.”...ccreportin.roan




                                                          INVOICE
                                                                                                         172 East 8th Ave
                                                                                                       Eugene, OR 97401
                                                                                                            541-485-0111
                                                                                                     www.ccreporting.com




BARRAN LIEBMAN LLP                                                                             Invoice Number:        108076
ATTN: Ms. Shayda Zaerpoor Le                                                                        Invoice Date: 07/02/2018
601 SW 2nd Avenue, Suite 2300                                                                       Job Number:       105696
Portland , OR 97204

In Re:   Freyd v University of Oregon, et al
         Witness(s): Michael Schill
         Attendance Date: 06/20/2018, 9:00 a.m.
         Reporter: Jan Duiven
         Reference: 17-0448

    Qty Description                                                                                        Rate           Ext
        Michael Schill
    165 Realtime (Includes Certified Copy)                                                                 3.55        585.75
        Michael Schill

                                                                                                  Invoice Total:       585.75



                                        We Appreciate Your Business — Thank You

                         Now you can make your payment ONLINE at ccreporting.com/pay-online



                             INVOICE DUE WITHIN 21 DAYS.
    9.00% APR FINANCE CHARGES WILL BE APPLIED TO ALL INVOICES NOT PAID WITHIN TERMS.
                                   Tax ID: XX-XXXXXXX
                                         Please detach bottom portion and retum with payment


Invoice Nurrber:        108076                        Cardholder's Name:
Invoice Date:           07/02/2018                    Card Nurrber:
Amount Due:             $585.75                       Exp. Date:                     Fhone:
Amount Enclosed: $
                                                      Billing Address:
CREDIT CARDS ACCEPTED
                                                      Zip:                   Security Code:
 VISA'                                                Signature:




                                                                                                               Exhibit D,Page 1 of 1
                                                                                                               Decl. ofP. Barran
                                                                                           CC REPORTING & VIDEOCONFERENCING
                                                                                                                172 East 8th AIR
           PEPORTING
          wovocomluvcnia                                                                                      Eugene, OR 97401
                         7.!.•••••••••••••
                                                                                                                   541-485-0111
                       -rewsktee.toTri
                  Iraw..
                                                                                                            www.ccreporting.com


                                                               INVOICE
BARRAN LIEBMAN LLP                                                                                    Invoice Number:       108030
ATTN: Ms. Paula Barran                                                                                     Invoice Date: 06/27/2018
601 SW 2nd Avenue, Suite 2300                                                                              Job Number:      105694
Portland , OR 97204

In Re:    Freyd v Uni‘ersity of Oregon, et al
          Witness(s): Scott Coltrane
          Attendance Date: 06/1 5/2018, 1030 a.m.
          Reporter: Deborah Bonds - Video: Robin Cassidy-Duran
          Reference: 17-0448

     Qty Description                                                                                             Rate           Ext
         Scott Coltrane
     153 Certified Copy                                                                                           2.05       313.65
     153 Rough Draft                                                                                              1.60       244.80
     153 Discountfor green delivery                                                                              -0.10       -15.30
      16 Exhibits (electronic-only discount)                                                                      0.25         4.00
                                                                                                         Invoice Total:      547.15




                                             We Appreciate Your Business — Thank You

                       Now you can make your payment ONLINE at ccreporting.com/pay-online



                              INVOICE DUE WITHIN 21 DAYS.
     9.00% APR FINANCE CHARGES WILL BE APPLIED TO ALL INVOICES NOT PAID WITHIN TERMS.
                                    Tax ID: XX-XXXXXXX

                                               Please detach bottom portion and return with paymant


 Invoice Number       108030                                Cardholder's Name_:
 Invoice Date:        06/27/2018                            Card Number:
 Amount Due:          $547.15                               Exp. Date:                      Phone:
 Amount Enclosed: $
                                                            Billing Address:
CREDIT CARDS ACCEPTED
                   iimmt I                                  Zip:                   Security Code:
 VISA' ease-rein 1I                                         Signature:
mama         '"',.       ,




                                                                                                                Exhibit E,Page 1 of 1
                                                                                                                Decl. of P. Barran
                                                                                   CC REPORTING & VIDEOCONFERENCING



C        .
          VIMOCONVE1ZENCING&


         .4 slrw,vnportine.om
           REI   P°RI


                                                       INVOICE
                                                                                                        172 East 8th Ave
                                                                                                      Eugene, OR 97401
                                                                                                           541-485-0111
                                                                                                    www.ccreporting.com




BARRAN LIEBMAN LLP                                                                            Invoice Number:       108976
ATTN: Ms. Paula Barran                                                                             Invoice Date: 11/15/2018
601 SW 2nd Avenue, Suite 2300                                                                      Job Number:      106330
Portland , OR 97204

In Re:   Freyd v University of Oregon, et al
         Witness(s): Andrew Marcus
         Attendance Date: 11/01/2018, 10:00 a.m.
         Reporter. Deborah Bonds - Video: Robin Cassidy-Duran
         Reference: 6:17-CV-00448-MC

    Qty Description                                                                                      Rate             Ext
        Andrew Marcus
    181 Certified Copy                                                                                    2.05        371.05
     55 Exhibits (electronic-only discount)                                                               0.20         11.00
                                                                                                 Invoice Total:       382.05




                                     We Appreciate Your Business — Thank You

                        Now you can make your payment ONLINE at ccreporting.com/pay-online



                               INVOICE DUE WITHIN 21 DAYS.
    9.00(Y0 APR FINANCE CHARGES WILL BE APPLIED TO ALL INVOICES NOT PAID WITHIN TERMS.
                                     Tax ID: XX-XXXXXXX
                                       Please detach bottomportion and return with payrrenf


Invoice Number:         108976                      Cardholder's Name:
Invoice Date:           11/15/2018                  Card Number:
Amount Due:             $382.05                     Exp. Date:                      Phone:
 Amount Enclosed: $
                                                    Billing Address:
CREDIT CARDS ACCEPTED
                                                    Zip:                    Security Code:
                                                    Signature:




                                                                                                              Exhibit F, Page 1 of 1
                                                                                                              Decl. of P. Barran
                                                dARRAN LiEBMAN
                                                                               CC REPORTING & VIDEOCONFERENCING
                                                             9 2018                                 172 East 8th Ave
                                                                                                  Eugene, OR 97401
                                                                                                       541-485-0111
                                                  RECEIVED                                      www.ccreporting.com


                                                     INVOICE
BARRAN LIEBMAN LLP                                                                         Invoice Number:       108015
ATI1\1: Ms. Paula Barran                                                                        Invoice Date: 06/27/2018
601 SW 2nd Avenue, Suite 2300                                                                   Job Number:       105692
Portland , OR 97204

In Re:   Freyd v University of Oregon, et al
         Witness(s): Ulrich Mayr
         Attendance Date: 06/13/2018, 10:00 a.m.
         Reporter: Deborah Bonds - Video: Robin Cassidy-Duran
         Reference: 17-0448

    Qty Description                                                                                    Rate            Ext

        Ulrich Mayr
    311 Certified Copy                                                                                  2.05        637.55
    311 Rough Draft                                                                                     1.60        497.60
    311 Discount for green delNery                                                                     -0.10        -31.10
                                                                                               Invoice Total:      1104.05




                                We Appreciate Your Business -- Thank You

                   Now you can make your payment ONLINE at ccreporting.com/pay-online



                             INVOICE DUE WITHIN 21 DAYS.
    9.00% APR FINANCE CHARGES WILL BE APPLIED TO ALL INVOICES NOT PAID WITHIN TERMS.
                                   Tax ID: XX-XXXXXXX

                                     Please detach bottom portion and retum with payment


 kwoice Number:    108015                         Cardholder's Name:
 kwoice Date:     06/27/2018                      Card Nurrber:
 Amount Due:       $1104.05                       Exp. Date:                     Phone:
Amount Enclosed: $                                Billing Address:
CRH:NT CARDS ACCEPTS)
                                                  Zip:                   Security Code:
 yam.
            ::   l t-                             Signature:
mom*




                                                                                                        Exhibit G,Page 1 of 1
                                                                                                        Decl. ofP. Barran
                                                                                                           INVOICE
  Chase Litigation Services
                                                                                               Invoice No.              Invoice Date               Job No.
  2300 E. Katella Avenue
  Suite 300                                                                                      20287***                6/28/2018                     25969
  Anaheim CA 92806
                                                                                                 Job Date                               Case No.
  Phone:(800)949-8044 Fax:(714)459-8104
                                                                                                 6/19/2018        6:17-CV-00448-MC

                                                                                                                        Case Name

                                                                                         Freyd v University of Oregon

        Shayda Le
        Barran, Liebman, LLP                                                                                        Payment Terms
        601 SW 2nd Avenue
                                                                                         * DUE UPON RECEIPT *
        Suite 2300
        Portland OR 97204-3159


  1 ELEC.! RONIC CERTIFIED TRANSCRIPT AND ROUGH DRAFT OF:
        Sanjay Srivastava                                                                                                                                    844.15

                                                                                                       TOTAL DUE >»                                      $844.15
                                                                                                       Al- !LIZ 8/27/2018 PAY                             $928.57
  Reference No.      : El Segundo, CA

  WE LOOK TO THE ATTORNEY FOR PAYMENT OF ALL CHARGES INCURRED, NOT THEIR CUBIT. CCP SECTIONS 2025.510(H) AND (I).
  To pay and instantly download your files, please log on & pay this invoice through our client center www.deposervices.com.
  To pay by credit card, either log on to our repository or send this completed form to info@deposervices.com.
  Thank you for working with the Chase Team!




Tax ID: XX-XXXXXXX                                                                                                                      Phone: 503-276-2193    Fax:

                                                    Please detach bottom portion and return with payment.

                                                                                      Job No.         : 25969                   BU ID          : REP
 Shayda Le                                                                            Case No.        : 6:17-CV-00448-MC
 Barran, Liebman, LLP                                                                 Case Name       : Freyd v University of Oregon
 601 SW 2nd Avenue
 Suite 2300
 Portland OR 97204-3159                                                               Invoice No.     : 20287***             Invoice Date      : 6/28/2018
                                                                                      Total Due       : $844.15
                                                                                       AFTER 8/27/2018 PAY $928.57

                                                                                        PAYMENT WITH CREDIT CARD                         ft

                                                                                        Cardholder's Name:
                                                                                        Card Number:
                                                                                        Exp. Date:                       Phone#:
Remit To:   Chase Litigation Services
                                                                                        Billing Address:
            2300 E. Katella Avenue
            Suite 300                                                                   Zip:                 Card Security Code:
            Anaheim CA 92806                                                            Amount to Charge:
                                                                                        Cardholder's Signature:                 Exhibit H, Page 1 of 1
                                                                                        Email:                                  Decl. of P. Barran
                         since 1973                    Minneapolis, MN 55402



       COURT REPORTERS
                         621 Second Street
                          Hudson. WI 54016
                         (715) 386-5157 • FAX (715)386-6584
                                                           Toll Free 1-800-628-7551
                                                            Eau Claire, WI 54701
                                                                      (715) 835-7581
                                                                                       C       INVOICE NO.                 DATE
                                                                                                                                   CE        JOB NUMBER

                                                                                                131965              7/9/2018               71723
                                                                                                JOB DATE            CASE NUMBER


                                                                                              6/25/2018         USDC Case No. 6:17-CV-00448-MC
                                                                                                                    CASE CAPTION


                                                                                           Freyd v. University of Oregon

       Edwin A. Harnden                                                                                                TERMS
       Barran Liebman, LLP
       601 SW 2nd Avenue
                                                                                           Due upon receipt
       Suite 2300
       Portland, OR 97204
                                                                                                                                                              •

  Electronic Copy of Transcript of:
        Jody Shipper                                                                                                                            342.30
                                                                                                      TOTAL DUE >>>                          $342.$0




Tax ID: XX-XXXXXXX                                                                                                                       Phone:        Fax:
                                                  Please detach bottom portion and return with payment.


 Edwin A. Harnden                                                                      Invoice No. : 131965
 Barran Liebman, LLP
                                                                                       Invoice Date : 7/9/2018
 601 SW 2nd Avenue
 Suite 2300                                                                            Total Due    : $ 342.30
 Portland, OR 97204




                                                                                       Job No.         : 71723                Exhibit I, Page 1 of 1
Remit To: Northwestern Court Reporters,Inc.                                            BU ID           : 1-NWCR               Decl. ofP. Barran
          621 Second Street
                                                                                       Case No.        : USDC Case No. 6:17-CV-00448-MC
          Hudson, WI 54016
                                                                                       Case Name       : Freyd v. University of Oregon
     Pleaze send payinent to:

     STREALINE                                                                                                                          Invoice
           imaging

     919 SW Taylor Street 6th Floor                                                                                         Date               Invoice #
     Portland, OR 97205
                                                                                                                          5/11/2018              27449
     Contact Us:
     (503)244-2333 Portland
     (208)424-3355 Boise

                Bill To
             Barran Liebman LLP
             601 SW 2nd Avenue, Suite 2300
             Portland, Oregon 97204-3159




      Ordered By                   Terms                        Fed ID#                Project Number         Account Mgr             Billing / Matter #

        Julie W.                   Net 15                     XX-XXXXXXX                SL052018073                DN                    709266.13

                              Description                                         Quantity                   Price Each                    Amount
Electronic Data Processing - PDF                                                              1,171                        0.10                      117.10
Includes Full Text/OCR, Metadata and Original Files

Electronic Numbering                                                                          1,171                        0.00                       0.00

Electronic Annotations:                                                                       1,171                        0.02                      23.42
"CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER"

DVD Creation w/ Searchable PDFs                                                                   2                       25.00                            00
Volume: FREYD UO
Range: FREYD069489 - FREYD010659




Thank you for choosing Streamline Imaging. We appreciate your business!                                       Total                           $190.52


 Signature                                                                                                    Date
A finance charge of 18% annually (1.5% monthly) will be charged if the total payment is not received by the due date.
                                                                                                                        Exhibit J, Page 1 of 1
                                                                                                                        Decl. of P. Barran
                                     TABLE OF COSTS


DATE                   Bates start    Bates end    # of pages        cost
  7/5/2017 UO-FREYD              1          1409          1409   $   140.90
 9/11/2017 UO-FREYD          1410           2851          1442   $   144.20
  1/9/2018 UO-FREYD         2852            3159           308   $     30.80
 1/12/2018 UO-FREYD         3160            3303           144   $     14.40
 1/12/2018 UO-FREYD         3311            3428           118   $     11.80
 1/31/2018 UO-FREYD         3429            3588           160   $     16.00
  2/9/2018 UO-FREYD         3603            3627            25   $      2.50
 2/13/2018 UO-FREYD         3628            3796           169   $     16.90
 2/23/2018 UO-FREYD         3797            4000           204   $    20.40
 3/15/2018 UO-FREYD         4001            4592           592   $    59.20
 3/16/2018 UO-FREYD         4593            4798           206   $    20.60
 3/17/2018 UO-FREYD         4799            5147           349   $    34.90
 3/22/2018 UO-FREYD         3589            3602            14   $      1.40
 3/26/2018 UO-FREYD         5148            6022           875   $    87.50
 3/28/2018 UO-FREYD         6023            7454          1432   $   143.20
 3/29/2018 UO-FREYD         7455            7554           100   $    10.00
  4/2/2018 UO-FREYD         7555            8409           855   $    85.50
  4/3/2018 UO-FREYD         8410            9138           729   $    72.90
 4/13/2018 UO-FREYD         9139            9202            64   $      6.40
 4/19/2018 UO-FREYD         9203            9313           111   $    11.10
 4/20/2018 UO-FREYD         9314            9344            31   $      3.10
 4/24/2018 UO-FREYD         9345            9488           144   $    14.40
 5/22/2018 UO-FREYD        10660          10758             99   $      9.90
  6/7/2018 UO-FREYD        10759          11011            253   $    25.30
  6/8/2018 UO-FREYD        11012          11174            163   $    16.30
 6/10/2018 UO-FREYD        11175          12189           1015   $   101.50
 6/14/2018 UO-FREYD        12190          12273             84   $      8.40
                                                                               duplication of
6/15/2018   UO-FREYD       12264          12272            9     $     0.90    numbers
6/16/2018   UO-FREYD       12273          12275            3     $     0.30
 7/3/2018   UO-FREYD       12276          12278            3     $     0.30
 7/9/2018   UO-FREYD       12279          12291           13     $     1.30
            TOTAL                                      11123     $ 1,112.30




                                                                          Exhibit K,Page 1 of 1
                                                                          Decl. of P. Barran
